EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Election/Restrictions
Claims 1-7, 9-14 and 16-21 are allowable. The restriction requirement among Species , as set forth in the Office action mailed on 06/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claim 3 is  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, an expandable interbody spacer as recited in claim 1, comprising first and second endplates, an expansion mechanism, and a shape-locking mechanism that operates independently of actuation of the expansion mechanism by applying a clamping force substantially perpendicular to a direction extending between the endplates, and wherein the endplates are conformable to vertebral endplate surfaces. 
Additionally, no references, or reasonable combination thereof, could be found which disclose, or suggest, an expandable interbody spacer as recited in claim 9, comprising first and second endplates, an expansion mechanism, and a shape-locking mechanism that operates independently of actuation of the expansion mechanism by applying a clamping force substantially perpendicular to a direction extending between the endplates, and wherein a structure extending between the endplates comprises a stiffness substantially equivalent to a stiffness of cortical bone of first and second vertebral bodies. 
Additionally, no references, or reasonable combination thereof, could be found which disclose, or suggest, an expandable interbody spacer as recited in claim 16 comprising first and second endplate surfaces, an expansion mechanism, and a shape-locking mechanism that operates independently of actuation of the expansion mechanism by applying a clamping force substantially perpendicular to a direction extending between the endplates, and wherein the endplates comprises a porosity adapted to promote bone on-growth and through-growth.
Additionally, no references, or reasonable combination thereof, could be found which disclose, or suggest, an expandable interbody spacer as recited in claim 21, comprising first and second endplate surfaces, an expansion mechanism, a shape-locking mechanism operating independently of actuation of the expansion mechanism by applying a clamping force substantially perpendicular to a direction extending between the endplates, wherein loads applied to the first endplate surface are transmitted to the second endplate surface substantially without being distributed to a portion of the spacer having a stiffness greater than twice the stiffness of cortical bone of first and second vertebral bodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/               Primary Examiner, Art Unit 3773